DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 9/12/2021 . Claims 1-13, 15-20 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):[AltContent: textbox ((f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. )]
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication fabric (claims 13, 15-20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim(s) 1-2, 4, 6-8, 10, 12-13, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1) in view of Morgan (US 20120311154 A1).

Regarding claim 1, Breakstone discloses: a method, comprising:
receiving a first user selection indicating a set of physical computing components to form a target compute unit (fig.4:401-403, 0064-65: creation of clusters and assigning of resources; fig.11, 0112-114: assigning of physical resources such as via drag and drop) on a first communication fabric having a first communication protocol (0026, 0031, 0034 describe various protocols for the fabric);
in the user interface, presenting the relevant set of policies specifying operational triggers and responsive actions for altering composition of the target compute unit (0044, 0116: threshold rules determining adding and removing of resources, hence, altering composition, these policies being presented in the interface);
receiving a second user selection indicating a selected policy among the relevant set of policies to apply to the target compute unit (0044, 0116: selecting and modifying policies  and attributes to apply to compute units, e.g., upper and lower bounds, timing thresholds or properties, in the GUI for user configuration) ;
instructing a management entity to establish the target compute unit based at least on logical partitioning within the first communication fabric communicatively coupling the set of physical computing components (fig.4:404, 411, 0066-68: using PCIE fabric to partition resources to establish compute units).
Breakstone does not expressly disclose: based on the first user selection, selecting a relevant set of policies to populate into an interface element of a user interface; i.e., Breakstone does not explicitly disclose that user selections specifying alteration rules are received via a relevantly populated interface elements based on the user selection of a cluster; responsive to at least one trigger indicated by the selected policy, establishing a subsequent compute unit on a second communication fabric having a second communication protocol and migrating a workload from the target compute unit to the subsequent compute unit.
Abuelsaad discloses: based on the first user selection, selecting a relevant set of policies to populate into an interface element of a user interface (fig.5, 0105-0117: based on the nature of the entity selected, i.e., occurring via the first user selection of Breakstone, a relevant set of commands defining policies is populated and presented to an interface, the presentation or filtering based on the configuration and deployment of a cloud technology, see 0111).
It would have been obvious before the effective filing date to modify the method of Breakstone by incorporating the relevant policy selection technique of Abuelsaad. Both concern the art of management of cloud deployed resources (see Abuelsaad 0003, fig.3), and the incorporation would have, according to Abuelsaad, increased the ease with which a user selects relevant commands depending on the particular context (0004, 0118).
Breakstone modified by Abuelsaad does not disclose the remaining limitation directed to workflow migration. Morgan discloses: responsive to at least one trigger indicated by the selected policy, establishing a subsequent compute unit on a second communication fabric having a second communication protocol and migrating a workload from the target compute unit to the subsequent compute unit (fig.3:194, 0041 shows GUI for receiving user selections for policies for defining triggers for indicating workload migration,  with 0042 describing the subsequent migration of workloads on a secondary cloud or communication fabric fig.3:142, the combination with Breakstone yielding the application to compute units on a secondary fabric comprising a secondary communication protocol, such as those described in Breakstone 0034).
It would have been obvious before the effective filing date to modify the method of Breakstone modified by Abuelsaad by incorporating the relevant migration policy selection technique of Morgan. Both concern the art of management of cloud deployed resources, and the incorporation would have, according to Morgan, increased the performance of cloud computing by allowing policy-based adjustments in response to different usage conditions so as to trigger workload migrations (0004-5).

Regarding claim 2, Breakstone modified by Abuelsaad modified by Morgan discloses the method of claim 1, as described above. Breakstone and Morgan further discloses: wherein the relevant set of policies each comprise the operational triggers selected from among performance triggers (Breakstone 0116: processor utilization, Morgan 0041: over or under utilization), error triggers (Morgan 0027: fault state), and time triggers (Breakstone 0116: timing threshold; Morgan 0041: scheduling).

Regarding claim 4, Breakstone modified by Abuelsaad modified by Morgan discloses the method of claim 1, as described above. Breakstone modified by Abuelsaad modified by Morgan further discloses: in the user interface:
presenting an option for creation of a new policy (Breakstone 0116: receive user input for creation of a new policy; Abuelsaad 0116-117: presentation to a user; Morgan 0041);
presenting indications of one or more triggers and one or more actions responsive to the one or more triggers for inclusion in the new policy (Breakstone 0116: allowing user selection of thresholds, i.e., triggers, for implementation of resources adjustments, etc., adding resources; Abuelsaad 0116-117: presentation to user of relevant commands associated with the effecting triggers and actions, hence, combined, the presentation of contextually relevant triggers and actions of Breakstone; Morgan 0041, fig.3:194: presentation of policies and triggers in a selection interface);
receiving user selections among the one or more triggers and the one or more actions for inclusion in the new policy (Abuelsaad: 0116: implementing selected policies, hence, receiving user selections; Morgan 0041).
storing a specification of the new policy for subsequent usage in adjusting composition of a compute unit after deployment of the compute unit (Breakstone 0116: persisting user configuration for execution of policy, hence, storing; Morgan 0041, fig.4, fig.3:196).

Regarding claim 6, Breakstone modified by Abuelsaad modified by Morgan discloses the method of claim 1, as described above. Breakstone further discloses: wherein the plurality of physical computing components (0116: adding or removing physical resources)are selected from among central processing units (CPUs) (0066: CPU’s), graphics processing units (GPUs) (0066: GPU’s), data storage devices (0066: storage drives, memory devices), field-programmable gate arrays (FPGAs) (0025: FPGA processors), and network interface modules (0066: network elements).

The remaining claims recite apparatuses and systems corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 3, 9, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1) in view of Morgan (US 20120311154 A1) in view of Chitalia 121 (US 10728121 B1).

Regarding claim 3, Breakstone modified by Abuelsaad modified by Morgan discloses the method of claim 1, as described above. Breakstone further discloses: wherein the one or more telemetry elements monitor operational properties of the target compute unit and provide the telemetry data to the management entity (0115; fig.4:412, 413, 0068).
Breakstone modified by Abuelsaad does not disclose: instructing the management entity to deploy one or more telemetry elements to the target compute unit.
Chitalia discloses: instructing the management entity to deploy one or more telemetry elements to the target compute unit (col.40:5-53).
It would have been obvious before the effective filing date to modify the method of Breakstone modified by Abuelsaad by incorporating the policy agent technique of Chitalia. Both concern the art of management of cloud deployed resources, and the incorporation would have, according to Chitalia, allowed for an easy way to read internal metrics so as to administer and effect policies, e.g., so as to restrict resources that adversely affect the performance of the deployed system (col.40:35-53).

The remaining claims recite apparatuses and systems corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 5, 11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Breakstone 514 (US 20180046514 A1) in view of Abuelsaad (US 20140330975 A1) in view of Morgan (US 20120311154 A1) in view of Blumenau (US 20040230787 A1).

Regarding claim 5, Breakstone modified by Abuelsaad modified by Morgan discloses the method of claim 1, as described above. Breakstone and Morgan further discloses: responsive to the at least one trigger, altering the composition of the target compute unit by at least changing the logical partitioning among the set of physical computing components to add or remove at least one among the set of physical computing components from the compute unit (Breakstone 0116: adding or removing resources in response to policies; Morgan 0041-42: migration constitutes adding or removing entire systems to the cloud).
Breakstone modified by Abuelsaad does not disclose: rebooting a processor component remaining in the set of physical computing components.
Blumenau discloses: rebooting a processor component (0011: rebooting a processor).
It would have been obvious before the effective filing date to modify the method of Breakstone modified by Abuelsaad by incorporating the rebooting technique of Blumenau. Both concern the art of management of computing management and configuration, and the incorporation would have, according to Blumenau, allowed for an easy way to detect changes in the configuration of a computing system via a discovery process that occurs via boot (0011).

The remaining claims recite apparatuses and systems corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made: Applicant argued that the art of record does not disclose the newly added limitation directed to establishing a subsequent compute unit on a second communication fabric having a second communication protocol. However, Applicant’s arguments are moot in view of new art being applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivera (US 10678579 B2) discloses a technique for policy-driven virtual computer migration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]